The Chancellor.
To avoid multiplicity of suits, one person is allowed to file a bill on behalf of himself and all others in the same interest who may choose to come in and claim relief by and contribute to the expense of the suit. In such case, the decree provides for the rights, not only of the complainant, but of all others who come in to take the benefit of it; and therefore-the complainant cannot, after the decree, dismiss his bill. I do not think the present case is within this principle. The complainant filed his bill for his proportion of the interest of the surplus in the hands of the executor, and made the other children, who are entitled to equal proportions .of the interest, (if the complainant’s claim for interest is good,) defendants. They answered fhe bill, admitting they had received certain *81amounts, and submitting their rights to tho protection and judg ment of tho court. Pending the suit, the father, on whoso death the children became entitled to have tho principal distributed among them, died. No decree had been made in the suit; and the complainant thereupon settled with the executor, and gave a receipt for his share both of principal and interest. I know of no rule which forbids permitting him to withdraw his suit.
Let the bill be dismissed.